TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00654-CR





Timothy D. Lewis, Appellant


v.


The State of Texas, Appellee





FROM THE CRIMINAL DISTRICT COURT NO. 3 OF DALLAS COUNTY

NO. F93-40793-J, HONORABLE MARK TOLLE, JUDGE PRESIDING





PER CURIAM

	Appellant pleaded guilty and judicially confessed to burglary of a habitation.  Penal
Code, 63d Leg., R.S., ch. 399, sec. 1, § 30.02, 1973 Tex. Gen. Laws 883, 926 (Tex. Penal Code
Ann. § 30.02, since amended).  The criminal district court found that the evidence substantiated
appellant's guilty, deferred further proceedings, and placed appellant on probation.  Later, on the
State's motion, the court revoked appellant's probation, adjudicated him guilty, and assessed
punishment at imprisonment for fifty years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:   April 12, 1995
Do Not Publish